Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 12 November 2021 for application number 16/883,901. 
Claims 1, 3, 5, 7, 10 – 13, and 16 are currently amended
Claims 1 – 20 are presented for examination.

Response to Amendment
Applicant’s amendment filed 12 November 2021 is insufficient to overcome the 112 rejection of claims 1 – 20 based upon the 35 USC § 112 as set forth in the last Office action because:  the independent claims 1, 10, and 16 each still have an antecedent issue regarding “the partitioned section size”.

Applicant’s amendment filed 12 November 2021 is sufficient to overcome the 112 rejection of claims 3 and 12 based upon the currently amended claims and 103 rejection of claims 1 – 20 based upon the currently amended independent claims and arguments.

Response to Arguments
Applicant’s arguments, filed 12 November 2021, with respect to the rejection(s) of claim(s) 1 – 20 under 35 USC § 103 have been fully considered and are persuasive based upon 
Jones and Certain, in combination with the prior art of record, reads on the claim limitations based on the current claim language.  Please see the new grounds of rejection below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  

Claim 1 recites “wherein the second logical to physical address table is updated in the partitioned section size” in the last limitation.  “A partitioned section size” is not previously defined in the claim language.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2 – 9 depend from claim 1 and are subsequently rejected.  
Claim 10 recites similarly “the partitioned section size” in the 4th and last limitations, and is rejected with like reasoning.  Claims 11 – 15 depend from claim 10 and are subsequently rejected.  
Claim 16 recites similarly “the partitioned section size” in the last limitation, and is rejected with like reasoning.  Claims 17 – 20 depend from claim 16 and are subsequently rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6, 8 – 10, 12 – 14, and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramiya Mothilal [hereafter as Mothilal], US Pub. No. 2010/0268864 A1 in .

As per claim 1, Mothilal discloses a storage device, comprising:
a non-volatile storage unit [removable storage device includes a flash memory], wherein a capacity of the non-volatile storage unit is divided into a plurality of zones [determining a logical zone of memory on the removable storage device, the logical zone corresponding to the logical memory address] [a plurality of logical zones including logical zones 102 and 104. The logical memory addressing space 100 may have a maximum data storage capacity which is divided among the plurality of logical zones. In some embodiments, the maximum data storage capacity may be divided equally among the plurality of logical zones], and wherein the non-volatile storage unit comprises a plurality of dies, each of the plurality of dies comprising a plurality of erase blocks [“…The removable storage device includes a flash memory that includes a plurality of non-volatile memory storage blocks… The method includes receiving a logical memory address from the host digital device, the logical memory address corresponding to a location of encrypted data stored on the removable storage device. The method further includes determining a logical zone of memory on the removable storage device, the logical zone corresponding to the logical memory address. The method also includes determining a local address within the logical zone of memory on the removable storage device, the local address within the logical zone corresponding to the logical memory address. The method further includes creating a lookup table in random access memory coupled with a processor of the removable storage device based on memory map data stored in flash memory corresponding to the logical zone, the flash memory coupled with the processor…”] [para. 0009] [“FIG. 1 is an illustration of an exemplary logical memory addressing scheme. A logical memory addressing space 100 comprises a plurality of logical zones including logical zones 102 and 104. The logical memory addressing space 100 may have a maximum data storage capacity which is divided among the plurality of logical zones. In some embodiments, the maximum data storage capacity may be divided equally among the plurality of logical zones.”] [para. 0019]:
a volatile memory unit [random access memory], [“…The method further includes creating a lookup table in random access memory coupled with a processor of the removable storage device based on memory map data stored in flash memory corresponding to the logical zone, the flash memory coupled with the processor. The method further includes determining a physical memory address corresponding to the local address within the logical zone by accessing the lookup table in random access memory.”] [para. 0009]; and
a controller [processor] coupled to the non-volatile storage unit and the volatile memory unit, wherein the controller is configured to [“The removable storage device includes a flash memory that includes a plurality of non-volatile memory storage blocks. The removable storage device includes a processor coupled with the flash memory and configured to read data from and write data to the non-volatile memory storage blocks. The removable storage device further includes a communications interface coupled with the processor and configured to communicate the data to and from a host digital device. …. The method further includes creating a lookup table in random access memory coupled with a processor of the removable storage device based on memory map data stored in flash memory corresponding to the logical zone, the flash memory coupled with the processor.”] [para. 0009].
However, Mothilal does not explicitly disclose wherein the volatile memory unit stores a first logical to physical address table and a change log table, the first logical to physical address table associating logical block addresses of data to a physical address of where the data is stored in the non-volatile storage unit, wherein the change log table tracks changes made to the first logical to physical address table, the change log table having a smaller capacity that the first logical to physical address table:
wherein the controller is configured to:
write data to each zone of the plurality of zones sequentially; 
partition the first logical to physical address table into sections, wherein each partitioned section aligns with the capacity of the change log table; 
update a second logical to physical address table stored in the non-volatile storage unit, wherein the second logical to physical address table is updated in the partitioned section size of the first logical to physical address table; and 
copy the change log table to the second logical to physical address table upon one or more of a predetermined amount of time expiring, the capacity of the change log table being filled, or a power loss event occurring.
Jeddeloh teaches wherein the volatile memory unit stores a first logical to physical address table [“The volatile memory control circuitry 224 can be coupled to the switch 220 and to one or more volatile memory devices 212. Among other information, the one or more volatile memory devices can store an LBA table 234 and/or a block table 236. The LBA table 234 can store the physical address of pages in the one or more non-volatile memory devices 210 and include corresponding logical addresses….”] [para. 0037], the first logical to physical address table associating logical block addresses of data to a physical address of where the data is stored in the non-volatile storage unit [“Solid state drives can include a logical address (LA) table, such as a logical block address (LBA) table. An LBA table can be used to record the information that links the logical address of data to the physical location of the data in the memory arrays of a solid state drive….”] [para. 0006]:
wherein the controller is configured to:
the first logical to physical address table, wherein aligns with a change log table [The transaction log can be erased after a copy of the LBA table from volatile memory is made in non-volatile memory] [“The volatile memory control circuitry 224 can be coupled to the switch 220 and to one or more volatile memory devices 212. Among other information, the one or more volatile memory devices can store an LBA table 234 and/or a block table 236. The LBA table 234 can store the physical address of pages in the one or more non-volatile memory devices 210 and include corresponding logical addresses….”] [para. 0037] [“FIG. 5 is a table that illustrates transaction log 538 in accordance with one or more embodiments of the present disclosure. In FIG. 5, the transaction log 538 can include transaction log information that includes the physical address 550 and the logical address 552 for the data that is in the memory devices. The transaction log 538 can record the location of every write that occurs in the memory devices and the transaction log 538 can be stored in the memory devices. The transaction log can be striped across a number of memory devices in a memory system. In one or more embodiments, a transaction log can log each transaction that occurs in the memory devices and can be a reference for the memory devices and/or controller of the transactions performed on the memory devices. The transaction log can be erased after a copy of the LBA table from volatile memory is made in non-volatile memory. The transaction log can be updated with new entries corresponding to transactions that occur after erasing the transaction log.”] [para. 0045]; and
update a second logical to physical address table stored in the non-volatile storage unit, wherein the second logical to physical address table is updated [“In one or more embodiments, a capacitor can be included to give the memory devices enough power to save the last page of the transaction log in the event of a power interrupt. In such embodiments, the power from the capacitor is used to finish saving the updates to the transaction log that occurred just prior to a power interruption, therefore the transaction log has information about the writes that occurred since the last save of the LBA table in non-volatile memory and can be used to update the LBA table.”] [para. 0043].
Mothilal and Jeddeloh are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Mothilal with Jeddeloh in order to modify Mothilal “wherein the volatile memory unit stores a first logical to physical address table, the first logical 
wherein the controller is configured to:
the first logical to physical address table, wherein aligns with a change log table; and
update a second logical to physical address table stored in the non-volatile storage unit, wherein the second logical to physical address table is updated” as taught by Jeddeloh.  One of ordinary skill in the art would be motivated to combine Mothilal with Jeddeloh before the effective filing date of the claimed invention to improve a system by providing for the ability where “a capacitor can be included to give the memory devices enough power to save the last page of the transaction log in the event of a power interrupt. In such embodiments, the power from the capacitor is used to finish saving the updates to the transaction log that occurred just prior to a power interruption, therefore the transaction log has information about the writes that occurred since the last save of the LBA table in non-volatile memory and can be used to update the LBA table.” [Jeddeloh, para. 0043].
However, Mothilal and Jeddeloh do explicitly disclose a change log table, wherein the change log table tracks changes made to the first logical to physical address table, the change log table having a smaller capacity that the first logical to physical address table:
write data to each zone of the plurality of zones sequentially; 
partition into sections, each partitioned section aligns with the capacity of the change log table; 
of the first logical to physical address table; and 
copy the change log table to the second logical to physical address table upon one or more of a predetermined amount of time expiring, the capacity of the change log table being filled, or a power loss event occurring.
Nellans teaches write data to each zone of the plurality of zones sequentially [“The non-volatile memory controller may be further configured to store data in a log format. As described above, a log format refers to a data format that defines an ordered sequence of storage operations performed on a non-volatile memory media. In some embodiments, the log format comprises storing data in a pre-determined sequence of media addresses of the non-volatile memory media (e.g., within sequential pages and/or erase blocks of the media). The log format may further comprise associating data (e.g., each packet or data segment) with respective sequence indicators. The sequence indicators may be applied to data individually (e.g., applied to each data packet) and/or to data groupings (e.g., packets stored sequentially on a memory division, such as an erase block). In some embodiments, sequence indicators may be applied to memory divisions when the memory divisions are reclaimed (e.g., erased), as described above, and/or when the memory divisions are first used to store data.”] [para. 0044] [“For example, a storage client 116 may send an advisement message, such as an FADVISE message or the like, to the address translation module 150 indicating an intended access pattern for one or more logical addresses of the non-volatile memory device 120, the logical address space 134 may be divided into ranges or zones associated with different mapping policies, or the like. Selecting a mapping policy based on input from a storage client 116, in certain embodiments, may enable the address translation module 150 to intelligently and efficiently manage logical-to-physical mapping entries 135.”] [para. 0059];
partition into sections, each partitioned section [“According to various embodiments, a non-volatile memory controller manages one or more non-volatile memory devices. The non-volatile memory device(s) may comprise memory or storage devices, such as solid-state storage device(s), that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device). Memory units may include, but are not limited to: pages, memory divisions, erase blocks, sectors, blocks, collections or sets of physical storage locations (e.g., logical pages, logical erase blocks, described below), or the like.”] [para. 0033] [para. 0141]; and 
updated in the partitioned section size [changes or updates to a mapping structure] [define a zone or range for the zone module 306 statically and/or dynamically, … By dividing the logical address space 134, the zone module 306 may allow storage clients 116 to select various mapping policies without restricting use of the physical capacity of the non-volatile memory media 122 for each zone] [“According to various embodiments, a non-volatile memory controller manages one or more non-volatile memory devices. The non-volatile memory device(s) may comprise memory or storage devices, such as solid-state storage device(s), that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device). Memory units may include, but are not limited to: pages, memory divisions, erase blocks, sectors, blocks, collections or sets of physical storage locations (e.g., logical pages, logical erase blocks, described below), or the like.”] [para. 0033] [“The mapping module 202, in one embodiment, checkpoints or otherwise stores a copy of a mapping structure, changes or updates to a mapping structure, or the like to the non-volatile memory media 122 periodically. By storing a mapping structure in the non-volatile memory media 122, in a further embodiment, the mapping of logical addresses to locations on the physical memory media 122 are persistent, even if the non-volatile memory device 120 undergoes an unexpected or improper shutdown, power loss, or another restart event.”] [para. 0084] [“In one embodiment, the zone module 306 maintains a plurality of address zones or ranges within the logical address space 134 of the non-volatile memory device 120 and each zone or range is associated with a different logical-to-physical mapping policy. The address translation module 150 may provide mapping policies with differentiated quality-of-service for the different zones or ranges of the logical address space 134, such as a different maximum latency for each zone or range, or the like. For example, in a logical address range A-N, the load module 206 may use a mapping policy to pin or lock the associated logical-to-physical mapping entries in the volatile memory 112/160 while in a logical address range M-Z, the persist module 204 may use a mapping policy to immediately persist or evict the logical-to-physical mapping entries from the volatile memory 112/160 after use, or the like. In a further embodiment, a zone or range may comprise a pre-emptive prediction mapping policy, allowing the load module 206 to attempt to automatically determine a working set size and load the logical-to-physical mapping entries used, in cooperation with the access history module 304 or the like.  Instead of or in addition to sending explicit advisement messages to the advisement module 302, a storage client 116 may indicate a priority or quality-of-service level for data using the zone module 306 by writing the data to a zone or range of logical addresses associated with the desired priority or quality-of-service level. In one embodiment a storage client 116 or other user may define a zone or range for the zone module 306 statically and/or dynamically, using a utility, an API, a command-line interface, or another interface of the zone module 306. By dividing the logical address space 134, the zone module 306 may allow storage clients 116 to select various mapping policies without restricting use of the physical capacity of the non-volatile memory media 122 for each zone.”] [paras. 0122 – 0123].
Mothilal, Jeddeloh, and Nellans are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Mothilal and Jeddeloh with Nellans in order to modify Mothilal and Jeddeloh “write data to each zone of the plurality of zones sequentially; 
partition into sections, each partitioned section; and 
updated in the partitioned section size” as taught by Nellans.  One of ordinary skill in the art would be motivated to combine Mothilal and Jeddeloh with Nellans before the effective filing [Nellans, para. 0084].
However, Mothilal and Jeddeloh do explicitly disclose a change log table, wherein the change log table tracks changes made to the first logical to physical address table, the change log table having a smaller capacity that the first logical to physical address table:
each partitioned section aligns with the capacity of the change log table; 
update a second logical to physical address table stored in the non-volatile storage unit, wherein the second logical to physical address table is updated in the partitioned section size of the first logical to physical address table; and 
copy the change log table to the second logical to physical address table upon one or more of a predetermined amount of time expiring, the capacity of the change log table being filled, or a power loss event occurring.
Jones teaches a change log table [L2P update log], wherein the change log table tracks changes made to the first logical to physical address table [reflect any updates to the VM table 108] [logical-physical update log, also referred to as a L2P update log 702, is an example of a data structure in the NVM space 114. The L2P update log 702 must be updated in a persistent manner to reflect any updates to the VM table 108], the change log table having a capacity the first logical to physical address table [“The size of the L2P update log 702 can have a size equal to or greater than the L2P table 302”] [para. 0115] [“Referring now to FIG. 7, therein is shown an example of a logical-physical update log. The logical-physical update log, also referred to as a L2P update log 702, is an example of a data structure in the NVM space 114. The L2P update log 702 must be updated in a persistent manner to reflect any updates to the VM table 108 of FIG. 1. Since the VM table 108 is modified whenever the location of a logical flash page is changed, updates to the NVM space 114 must be kept with modifications to the VM table 108 to enable the VM table 108 to be rebuilt across power cycles using the L2P update log 702 in the NVM space 114.”] [para. 0100] [“Contents of the NVM space 114 is used to reconstruct or rebuild all or portions of contents of the volatile memory table 108. The volatile memory table 108 can also be referred to as a VM table 108 and can include ram, DRAM, DDRAM, SRAM, SDRAM, or any volatile semiconductor memory device.”] [para. 0047]:
the capacity of the change log table [“The size of the L2P update log 702 can have a size equal to or greater than the L2P table 302”] [para. 0115]; 
update a logical to physical address table stored in the non-volatile storage unit, wherein the logical to physical address table is updated of the first logical to physical address table [“Referring now to FIG. 7, therein is shown an example of a logical-physical update log. The logical-physical update log, also referred to as a L2P update log 702, is an example of a data structure in the NVM space 114. The L2P update log 702 must be updated in a persistent manner to reflect any updates to the VM table 108 of FIG. 1. Since the VM table 108 is modified whenever the location of a logical flash page is changed, updates to the NVM space 114 must be kept with modifications to the VM table 108 to enable the VM table 108 to be rebuilt across power cycles using the L2P update log 702 in the NVM space 114.”] [para. 0100] [para. 0079]; and 
copy the change log table to the logical to physical address table [enable the VM table 108 to be rebuilt across power cycles using the L2P update log] upon one or more of a predetermined amount of time expiring, the capacity of the change log table being filled, or a power loss event [power cycles] occurring [“Referring now to FIG. 7, therein is shown an example of a logical-physical update log. The logical-physical update log, also referred to as a L2P update log 702, is an example of a data structure in the NVM space 114. The L2P update log 702 must be updated in a persistent manner to reflect any updates to the VM table 108 of FIG. 1. Since the VM table 108 is modified whenever the location of a logical flash page is changed, updates to the NVM space 114 must be kept with modifications to the VM table 108 to enable the VM table 108 to be rebuilt across power cycles using the L2P update log 702 in the NVM space 114.”] [para. 0100] [para. 0079].
Mothilal, Jeddeloh, Nellans, and Jones are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Mothilal, Jeddeloh, and Nellans with Jones in order to modify Mothilal, Jeddeloh, and Nellans for “a change log table, wherein the change log table tracks changes made to the first logical to physical address table, the change log table having a capacity the first logical to physical address table:
the capacity of the change log table; 
update a logical to physical address table stored in the non-volatile storage unit, wherein the logical to physical address table is updated of the first logical to physical address table; and 
copy the change log table to the logical to physical address table upon one or more of a predetermined amount of time expiring, the capacity of the change log table being filled, or a power loss event occurring” as taught by Jones.  One of ordinary skill in the art would be motivated to combine Mothilal, Jeddeloh, and Nellans with Jones before the effective filing date of the claimed invention to improve by providing the ability to “rebuilt across power cycles using the L2P update log”. [Jones, para. 0100].
However, Mothilal, Jeddeloh, Nellans, and Jones do not explicitly disclose the change log having a smaller capacity than the first table:
each partitioned section aligns with the capacity of the change log;
update a second table stored in the non-volatile storage unit, wherein the second table is updated in the partitioned section size of the first table; and
copy the change log to the second table.
Certain teaches the change log having a smaller capacity than the first table [Examiner is interpreting the change log data as a snapshot of a partition of the table as a smaller capacity than the full table] [“FIG. 11 illustrates that the system may use the change log data particular to each change log stream to bring the snapshot for that partition to a state at a time common for each of the partitions--a time aligned set of snapshots that together constitute a full backup of a table at the requested time (in some embodiments) and that can be used to restore the table to a requested point-in-time (in some embodiments).”] [col. 22, lines 55-62]:
each partitioned section aligns with the capacity of the change log [Examiner is interpreting the change log data as a snapshot of a partition of the table as the change log capacity] [“FIG. 11 illustrates that the system may use the change log data particular to each change log stream to bring the snapshot for that partition to a state at a time common for each of the partitions--a time aligned set of snapshots that together constitute a full backup of a table at the requested time (in some embodiments) and that can be used to restore the table to a requested point-in-time (in some embodiments).”] [col. 22, lines 55-62];
update a second table stored in the non-volatile storage unit, wherein the second table is updated in the partitioned section size of the first table [“In response to receiving a request to back up a table, these systems may back up each partition of the table as an individual item in a remote storage system (e.g., a key-value durable storage system), and may store metadata about the backup that is subsequently usable when restoring the backup to a new database (e.g., a new database table).”] [col. 7, lines 25-30]; and
copy the change log to the second table [“In response to receiving a request to back up a table, these systems may back up each partition of the table as an individual item in a remote storage system (e.g., a key-value durable storage system), and may store metadata about the backup that is subsequently usable when restoring the backup to a new database (e.g., a new database table).”] [col. 7, lines 25-30].
Mothilal, Jeddeloh, Nellans, Jones, and Certain are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Mothilal, Jeddeloh, Nellans, and Jones with Certain in order to modify Mothilal, Jeddeloh, Nellans, and Jones for “a change log table, wherein the change log table tracks changes made to the first logical to physical address table, the change log table having a capacity the first logical to physical address table:
the capacity of the change log table; 
of the first logical to physical address table; and 
copy the change log table to the logical to physical address table upon one or more of a predetermined amount of time expiring, the capacity of the change log table being filled, or a power loss event occurring” as taught by Certain.  One of ordinary skill in the art would be motivated to combine Mothilal, Jeddeloh, Nellans, and Jones with Certain before the effective filing date of the claimed invention to improve a system where “systems may back up each partition of the table as an individual item in a remote storage system (e.g., a key-value durable storage system), and may store metadata about the backup that is subsequently usable when restoring the backup”. [Certain, col. 7, lines 25-30].


As per claim 2, Mothilal in view of Jeddeloh and further in view of Nellans and further in view of Jones and further in view of Certain discloses the storage device of claim 1, Jeddeloh teaches wherein the volatile memory unit is DRAM memory, and wherein the non-volatile storage unit is NAND memory [“Volatile memory can require power to maintain its data and includes random-access memory (RAM), dynamic random access memory (DRAM), and synchronous dynamic random access memory (SDRAM), among others. Non-volatile memory can provide persistent data by retaining stored information when not powered and can include NAND flash memory, NOR flash memory, read only memory (ROM), Electrically Erasable Programmable ROM (EEPROM), Erasable Programmable ROM (EPROM), and phase change random access memory (PCRAM), among others.”] [para. 0002]. 

As per claim 3, Mothilal in view of Jeddeloh and further in view of Nellans and further in view of Jones and further in view of Certain discloses the storage device of claim 1, Jeddeloh teaches wherein the second logical to physical address table is updated [time period for the frequency of updating the LBA table in non-volatile memory] about every 20 seconds [can be dependent on the frequency of the writes that the memory system performs and/or the speed at which data is written, among other factors] [Examiner is interpreting the “other periodic intervals” other than “every 120 second” as periodic storing (“table is updated”) as reading on every 20 seconds] [“A copy of an LBA table stored in volatile memory can be periodically stored as a LBA table 336 in the non-volatile memory 310, such as at least every 300 seconds, among other periodic intervals. For example, the LBA table 336 can be stored in the non-volatile memory 310 every 120 seconds. The LBA table in volatile memory can be updated after each write in the solid state drive. The time period for the frequency of updating the LBA table in non-volatile memory devices can be dependent on the frequency of the writes that the memory system performs and/or the speed at which data is written, among other factors.”] [para. 0039].

As per claim 4, Mothilal in view of Jeddeloh and further in view of Nellans and further in view of Jones and further in view of Certain discloses the storage device of claim 1, Mothilal discloses wherein each zone is partitioned into an even [equally] number of sections [storage capacity may be divided equally among the plurality of logical zones] [“FIG. 1 is an illustration of an exemplary logical memory addressing scheme. A logical memory addressing space 100 comprises a plurality of logical zones including logical zones 102 and 104. The logical memory addressing space 100 may have a maximum data storage capacity which is divided among the plurality of logical zones. In some embodiments, the maximum data storage capacity may be divided equally among the plurality of logical zones.”] [para. 0019].

As per claim 6, Mothilal in view of Jeddeloh and further in view of Nellans and further in view of Jones and further in view of Certain discloses the storage device of claim 1, Jeddeloh teaches further comprising one or more capacitors configured to provide power to the controller, wherein the controller is configured to use the power provided by the one or more capacitors to update the second logical to physical address table to match the first logical to physical address table in a power failure event [“In one or more embodiments, a capacitor can be included to give the memory devices enough power to save the last page of the transaction log in the event of a power interrupt. In such embodiments, the power from the capacitor is used to finish saving the updates to the transaction log that occurred just prior to a power interruption, therefore the transaction log has information about the writes that occurred since the last save of the LBA table in non-volatile memory and can be used to update the LBA table.”] [para. 0043].

As per claim 8, Mothilal in view of Jeddeloh and further in view of Nellans and further in view of Jones and further in view of Certain discloses the storage device of claim 1, Nellans teaches wherein each zone of the plurality of zones [memory divisions] is erased in a zone capacity size [erased as a group] [“… The memory media may be partitioned into memory divisions that can be erased as a group (e.g., erase blocks) in order to, inter alia, account for the asymmetric properties of the media …”] [para. 0041].

As per claim 9, Mothilal in view of Jeddeloh and further in view of Nellans and further in view of Jones and further in view of Certain discloses the storage device of claim 8, Jeddeloh teaches wherein the second logical to physical address table is updated each time is erased [“Also, the LBA tale in volatile memory is erased during a power interrupt, so the LBA copy in non-volatile memory cannot otherwise be updated with the information that would have been stored in the LBA table in volatile memory between the last time it was copied to non-volatile memory 310 and when it was erased. Therefore, the transaction log 338 in non-volatile memory 310 can be used to update the information in the LBA table in non-volatile memory.”] [para. 0041].
Nellans teaches a zone [memory divisions] is erased [“… The memory media may be partitioned into memory divisions that can be erased as a group (e.g., erase blocks) in order to, inter alia, account for the asymmetric properties of the media …”] [para. 0041].

Claim 10 is rejected with like reasoning as claims 1 and 4 above, except for the following remaining claim limitations:
a physical address of where the data associated with the one or more commands is stored in the first zone; 
erase the data associated with the one or more commands from the first zone; 
update the first logical to physical address table to show the first zone is empty; and

Mothilal discloses a physical address of where the data associated with the one or more commands is stored in the first zone [“… The removable storage device includes a processor coupled with the flash memory and configured to read data from and write data to the non-volatile memory storage blocks. … The method further includes determining a logical zone of memory on the removable storage device, the logical zone corresponding to the logical memory address. …, the local address within the logical zone corresponding to the logical memory address. …The method further includes determining a physical memory address corresponding to the local address within the logical zone by accessing the lookup table in random access memory. …”] [para. 0009]; 
Nellans teaches erase the data associated with the one or more commands from the first zone [memory divisions] [erased as a group] [“… The memory media may be partitioned into memory divisions that can be erased as a group (e.g., erase blocks) in order to, inter alia, account for the asymmetric properties of the media …”] [para. 0041];
Jeddeloh teaches update the first logical to physical address table to show is empty [“Also, the LBA tale in volatile memory is erased during a power interrupt, so the LBA copy in non-volatile memory cannot otherwise be updated with the information that would have been stored in the LBA table in volatile memory between the last time it was copied to non-volatile memory 310 and when it was erased. Therefore, the transaction log 338 in non-volatile memory 310 can be used to update the information in the LBA table in non-volatile memory.”] [para. 0041];
[memory divisions] is empty [“… The memory media may be partitioned into memory divisions that can be erased as a group (e.g., erase blocks) in order to, inter alia, account for the asymmetric properties of the media …”] [para. 0041];
Jeddeloh teaches update a second logical to physical address table stored in the non-volatile storage unit to match the first logical to physical address table [“Also, the LBA tale in volatile memory is erased during a power interrupt, so the LBA copy in non-volatile memory cannot otherwise be updated with the information that would have been stored in the LBA table in volatile memory between the last time it was copied to non-volatile memory 310 and when it was erased. Therefore, the transaction log 338 in non-volatile memory 310 can be used to update the information in the LBA table in non-volatile memory.”] [para. 0041].

As per claim 12, Mothilal in view of Jeddeloh and further in view of Nellans and further in view of Jones and further in view of Certain discloses the storage device of claim 10, Jeddeloh teaches wherein the second logical to physical address table is updated [time period for the frequency of updating the LBA table in non-volatile memory] about 3 times per minute [can be dependent on the frequency of the writes that the memory system performs and/or the speed at which data is written, among other factors] [Examiner is interpreting the “other periodic intervals” other than “every 120 second” as periodic storing (“table is updated”) as reading on “about” 3 times per minute] [“A copy of an LBA table stored in volatile memory can be periodically stored as a LBA table 336 in the non-volatile memory 310, such as at least every 300 seconds, among. For example, the LBA table 336 can be stored in the non-volatile memory 310 every 120 seconds. The LBA table in volatile memory can be updated after each write in the solid state drive. The time period for the frequency of updating the LBA table in non-volatile memory devices can be dependent on the frequency of the writes that the memory system performs and/or the speed at which data is written, among other factors.”] [para. 0039].

As per claim 13, Mothilal in view of Jeddeloh and further in view of Nellans and further in view of Jones and further in view of Certain discloses the storage device of claim 10, Nellans teaches wherein the first zone comprises a plurality of partitioned sections, and wherein one partitioned section of the first zone is updated each time data is written to the first zone [“… The memory media may be partitioned into memory divisions that can be erased as a group (e.g., erase blocks) in order to, inter alia, account for the asymmetric properties of the media …”] [para. 0041] [“For example, overwriting data X with data Y may result in storing Y on a new memory division (rather than overwriting X in place), and updating the any-to-any logical-to-physical mappings of the metadata to identify Y as the valid, up-to-date version of the data.”] [para. 0043].

As per claim 14, Mothilal in view of Jeddeloh and further in view of Nellans and further in view of Jones and further in view of Certain discloses the storage device of claim 10, Nellans teaches wherein the second logical to physical address table is updated during a power failure event [“In one or more embodiments, information from the transaction log 338 can be used to update the copy of the LBA table 336 with information about writes that occurred in the memory device(s) from the time after the LBA table 336 was last saved in the non-volatile memory, e.g., between the last save and a power interrupt. The copy of the LBA table 336 in nonvolatile memory 310 may otherwise be missing information because the LBA copy 336 in non-volatile memory 310 only has the information that was in the LBA table in volatile memory at the time it was copied into non-volatile memory. Also, the LBA tale in volatile memory is erased during a power interrupt, so the LBA copy in non-volatile memory cannot otherwise be updated with the information that would have been stored in the LBA table in volatile memory between the last time it was copied to non-volatile memory 310 and when it was erased. Therefore, the transaction log 338 in non-volatile memory 310 can be used to update the information in the LBA table in non-volatile memory. The transaction log 338 can contain information about the location of data and time that the data was written to the memory devices. The information can be confirmed by the memory devices and then input into the LBA table to update the LBA table 336.”] [para. 0041].

Claim 16 is rejected with like reasoning as claims 1, 8, and 10 above, expect for the following remaining claim limitations:
means for updating a partitioned section of a zone each time a command to write data to the zone is received.
Nellans teaches means for updating a partitioned section of a zone each time a command to write data to the zone is received [“… The memory media may be partitioned into memory divisions that can be erased as a group (e.g., erase blocks) in order to, inter alia, account for the asymmetric properties of the media …”] [para. 0041] [“For example, overwriting data X with data Y may result in storing Y on a new memory division (rather than overwriting X in place), and updating the any-to-any logical-to-physical mappings of the metadata to identify Y as the valid, up-to-date version of the data.”] [para. 0043].

Claim 17 is rejected with like reasoning as claim 6 above.

Claim 18 is rejected with like reasoning as claim 8 above.

Claim 19 is rejected with like reasoning as claim 4 above.

Claim 20 is rejected with like reasoning as claims 1 and 10 above.


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ramiya Mothilal [hereafter as Mothilal], US Pub. No. 2010/0268864 A1 in view of Jeddeloh [hereafter as Jeddeloh], US Pub. No. 2011/0082963 A1 and further in view of Nellans et al. [hereafter as Nellans], US Pub. No. 2013/0080732 A1 and further in view of Jones et al. [hereafter as Jones], US Pub. No. 2012/0203958 A1 and further in view of Certain et al. [hereafter as Certain], US Patent No. 10,621,049 B1 as applied to claim 1 above, and further in view of Ke et al. [hereafter as Ke], US Pub. No. 2020/0167078 A1.

As per claim 5, Mothilal in view of Jeddeloh and further in view of Nellans and further in view of Jones and further in view of Certain discloses the storage device of claim 1, however Mothilal, Jeddeloh, Nellans, Jones, and Certain do not explicitly disclose wherein the second of the second logical to physical address table is filled to capacity. 
Ke teaches wherein the second logical to physical address table is updated each time a partitioned section of the second logical to physical address table is filled to capacity [“…When the current block is full, the controller 120 could store the mapping table F2H to the flash memory 140 and update the mapping table H2F (the second mapping table) of the flash memory 140 based on the mapping table F2H….”] [para. 0027]. 
Mothilal, Jeddeloh, Nellans, Jones, Certain, and Ke are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Mothilal, Jeddeloh, Nellans, Jones, and Certain with Ke in order to modify Mothilal, Jeddeloh, Nellans, Jones, and Certain “wherein the second logical to physical address table is updated each time a partitioned section of the second logical to physical address table is filled to capacity” as taught by Ke.  One of ordinary skill in the art would be motivated to combine Mothilal, Jeddeloh, Nellans, Jones, and Certain with Ke before the effective filing date of the claimed invention to improve a system by providing for the ability where “When the controller receives a read command during a sudden power-off recovery (SPOR) operation and the read command is configured to read the system data, the controller reads and transmits the system data to the host according to the second mapping table without waiting for the SPOR operation. When the controller re-establishes the first mapping table during the SPOR operation, the controller inspects whether or not data of a page in the current block is system data, and when the data of the page is system data, the controller determines whether the mapping relationship of the first mapping table for the page has been updated to the second [Ke, para. 0008].

As per claim 7, Mothilal in view of Jeddeloh and further in view of Nellans and further in view of Jones and further in view of Certain discloses the storage device of claim 1, however Mothilal, Jeddeloh, Nellans, Jones, and Certain do not explicitly disclose wherein one partitioned section of the second logical to physical address table is written to at a time.
Ke teaches wherein one partitioned section of the second logical to physical address table is written to at a time [write command CMD could include the size of data to be transmitted and information about the logical address and the logical partition (such as the logical unit number, LUN) of the data storage device 100 to be written to] [“FIG. 2 is a schematic diagram illustrating the transmittance of boot data according to an embodiment of the invention. In the embodiment, the host 200 transmits a write command CMD for writing several boot data BD1.about.BD4 to the data storage device 100. The boot data BD1.about.BD4 is a system file so that the initialization operation could be performed for booting by the host 200. The write command CMD could be the command UFS protocol information unit (CMD UPIU). As shown in FIG. 2, the host 200 transmits the write command CMD to the data storage device 100. The write command CMD could include the size of data to be transmitted and information about the logical address and the logical partition (such as the logical unit number, LUN) of the data storage device 100 to be written to. When the data storage device 100 receives the write command CMD, the data storage device 100 transmits a response message RT1 to the host 200 to indicate that the host 200 could start transmitting the boot data BD1.”] [para. 0023]. 

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Mothilal, Jeddeloh, Nellans, Jones, and Certain with Ke in order to modify Mothilal, Jeddeloh, Nellans, Jones, and Certain “wherein one partitioned section of the second logical to physical address table is written to at a time” as taught by Ke.  One of ordinary skill in the art would be motivated to combine Mothilal, Jeddeloh, Nellans, Jones, and Certain with Ke before the effective filing date of the claimed invention to improve a system by providing for the ability where “When the controller receives a read command during a sudden power-off recovery (SPOR) operation and the read command is configured to read the system data, the controller reads and transmits the system data to the host according to the second mapping table without waiting for the SPOR operation. When the controller re-establishes the first mapping table during the SPOR operation, the controller inspects whether or not data of a page in the current block is system data, and when the data of the page is system data, the controller determines whether the mapping relationship of the first mapping table for the page has been updated to the second mapping table or not before an abnormal power-off. If so, the system data of the page is reserved, and if not, the system data of the page is abandoned.” [Ke, para. 0008].


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ramiya Mothilal [hereafter as Mothilal], US Pub. No. 2010/0268864 A1 in view of Jeddeloh [hereafter as Jeddeloh], US Pub. No. 2011/0082963 A1 and further in view of Nellans et al. [hereafter as  as applied to claim 10 above, and further in view of Sinclair et al. [hereafter as Sinclair], US Pub. No. 2005/0141312 A1.

As per claim 11, Mothilal in view of Jeddeloh and further in view of Nellans and further in view of Jones and further in view of Certain discloses the storage device of claim 10, Jeddeloh teaches wherein the volatile memory unit is DRAM memory [“Volatile memory can require power to maintain its data and includes random-access memory (RAM), dynamic random access memory (DRAM), …”] [para. 0002].
However, Mothilal, Jeddeloh, Nellans, Jones, and Certain do not explicitly disclose wherein each partitioned section of each zone begins with a zone starting logical block address.
Sinclair teaches wherein each partitioned section of each zone begins with a zone starting logical block address [“WO 03/027828 and WO 00/49488 both disclose a memory system dealing with updates among large erase block including partitioning the logical sector addresses in zones. A small zone of logical address range is reserved for active system control data separate from another zone for user data. In this way, manipulation of the system control data in its own zone will not interact with the associated user data in another zone.”] [para. 0015] [“…In the preferred embodiment, a page tag is used to identify any offset, such as identifying the starting logical sector address of the data stored in the first physical sector of the metablock. Two blocks will be considered to have their logical sectors stored in similar order when they only differ by a page tag.”] [para. 0127].

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Mothilal, Jeddeloh, Nellans, Jones, and Certain with Sinclair in order to modify Mothilal, Jeddeloh, Nellans, Jones, and Certain “wherein each partitioned section of each zone begins with a zone starting logical block address” as taught by Sinclair.  One of ordinary skill in the art would be motivated to combine Mothilal, Jeddeloh, Nellans, Jones, and Certain with Sinclair before the effective filing date of the claimed invention to improve a system by providing for the ability where “manipulation of the system control data in its own zone will not interact with the associated user data in another zone” [Sinclair, para. 0127].


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ramiya Mothilal [hereafter as Mothilal], US Pub. No. 2010/0268864 A1 in view of Jeddeloh [hereafter as Jeddeloh], US Pub. No. 2011/0082963 A1 and further in view of Nellans et al. [hereafter as Nellans], US Pub. No. 2013/0080732 A1 and further in view of Jones et al. [hereafter as Jones], US Pub. No. 2012/0203958 A1 and further in view of Certain et al. [hereafter as Certain], US Patent No. 10,621,049 B1 as applied to claim 10 above, and further in view of Yoshii et al. [hereafter as Yoshii], US Pub. No. 2017/0123679 A1.

As per claim 15, Mothilal in view of Jeddeloh and further in view of Nellans and further in view of Jones and further in view of Certain discloses the storage device of claim 10, however 
Yoshii teaches wherein each zone comprises 32 partitioned sections [“Furthermore, the number of zone partitions, such as 32 for example, may be decided beforehand.”] [para. 0125].
Mothilal, Jeddeloh, Nellans, Jones, Certain, and Yoshii are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Mothilal, Jeddeloh, Nellans, Jones, and Certain with Yoshii in order to modify Mothilal, Jeddeloh, Nellans, Jones, and Certain “wherein each zone comprises 32 partitioned sections” as taught by Yoshii.  One of ordinary skill in the art would be motivated to combine Mothilal, Jeddeloh, Nellans, Jones, and Certain with Yoshii before the effective filing date of the claimed invention to improve a system by providing for the ability where “storage areas of the HDDs 21 are partitioned into a number of small areas (zones hereinbelow), and the physical chunks 122 are managed by associating a different physical chunk management pointer 2601 to each physical chunk 122 included in the respective zones. Furthermore, the number of zone partitions, such as 32 for example, may be decided beforehand. When allocating a plurality of physical chunks 122 to a stripe 120, physical chunks 122 linked to a certain free physical chunk management pointer 2601 are selected. Strictly speaking, the reserved plurality of physical chunks 122 may not be sequential on the HDD 21, but because the physical addresses thereof fall within the range of a certain zone, it is possible to reserve physical chunks that are relatively close to one another, thereby enabling a plurality of physical chunks 122 that are close to one another on the HDD 21 to be allocated to the stripe 120. As a result of [Yoshii, para. 0125].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135     

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135